—Determination of respondent New York City Police Department, dated April 14, 2000, which revoked petitioner’s pistol license, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court pursuant to CPLR 7804 [g] by order of the Supreme Court, New York County [Eileen Bransten, J.], entered on or about October 6, 2000) dismissed, without costs.
Petitioner requests that the revocation of his pistol license be modified to a suspension for all occasions other than when he is working. He claims that he has, while working, been the victim of robberies, including one where an employee of his was killed. Judicial review of an administrative sanction, however, is limited to ascertaining whether the penalty shocks the judicial conscience, i.e., constitutes an abuse of discretion as a matter of law (Matter of Featherstone v Franco, 95 NY2d 550, 554). Although petitioner did not display a gun in any of the incidents cited by respondent in support of its revocation determination, and makes a credible claim that he needs the *189gun for his business, his lengthy history of personal disputes, the absence of an explanation for his possession of a Florida driver’s license, and his two prior pistol license suspensions, cast significant doubt upon his integrity and temperament. Accordingly, we cannot conclude that the Police Department abused its discretion in revoking his license (see, Matter of Fondacaro v Kelly, 234 AD2d 173, 177, lv denied 89 NY2d 812). Concur — Rosenberger, J. P., Williams, Tom, Wallach and Rubin, JJ.